304 Md. 394 (1985)
499 A.2d 935
IN THE MATTER OF THE APPLICATION OF J.L.L. FOR ADMISSION TO THE BAR OF MARYLAND.
Misc. No. 27 September Term, 1985.
Court of Appeals of Maryland.
November 7, 1985.
Henry R. Lord, Baltimore, for appellant.
No arguments for appellee.
Before MURPHY, C.J., and SMITH, ELDRIDGE, COLE, RODOWSKY, COUCH and McAULIFFE, JJ.

ORDER
The Court having considered the unfavorable recommendation of the State Board of Law Examiners and the favorable recommendation of the Character Committee of the Eighth Judicial Circuit, and
The Court having ordered that a hearing be held to allow J.L.L. to show cause why the unfavorable recommendation of the Board should be rejected and the applicant, J.L.L., be admitted to the Bar of Maryland, and
The Court having conducted a hearing and having made an independent evaluation of the applicant's present moral character based upon the records made by the Character Committee and the Board and supplemented by the applicant, Rule 4c of the Rules Governing Admission to the Bar of Maryland; In Re Application of Allan S., 282 Md. 683, 691, 387 A.2d 271 (1978), and having considered the fact that the burden rests at all times upon the applicant to prove her good moral character, In Re Application of G.L.S., 292 Md. 378, 398, 439 A.2d 1107 (1982), and
A majority of the Court having concluded that J.L.L. has established present good moral character and fitness to be admitted to the Bar of this State, it is this 7th day of November, 1985
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that J.L.L. be admitted to the Bar of Maryland upon taking the oath prescribed by the statute, subject only to the filing of an updating oath as to character information.